NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 27 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS MIGUEL REALES FLORES,                      No.    19-72325

                Petitioner,                     Agency No. A206-021-216

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**


Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Luis Miguel Reales Flores, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order affirming an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that the threats Reales

Flores experienced did not rise to the level of persecution and that he otherwise

failed to establish that he would be persecuted on account of a protected ground.

See Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019) (“We have

been most likely to find persecution where threats are repeated, specific and

combined with confrontation or other mistreatment.” (internal quotation marks

omitted)); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”). Thus, his

asylum and withholding of removal claims fail.

      Substantial evidence supports the agency’s denial of CAT protection

because Reales Flores failed to show it is more likely than not he will be tortured

by or with the consent or acquiescence of the government if returned to El

Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.


                                          2                                     19-72325